Order reversed, on the law and facts, with ten dollars costs and disbursements, and stipulation of facts modified by inserting the words “ certificate of authority under the Insurance Law, section 301,”* in place of the word “ charter ” and the word “ franchise ” where in the stipulated facts the defendants may so desire, the purpose of this order being to remove from *738the stipulated facts any admission that that which defendants had from the State is a “ charter ” or “ franchise,” leaving this question for determination at the trial, but not to relieve them from a stipulation of the facts, made in anticipation of the trial. Having stated facts in a pleading or stipulated them, a party should not lightly or unnecessarily be relieved from its admissions of fact where it will cast a burden on the other party. (Levy v. Delaware, L. & W. R. R. Co., 211 App. Div. 503.) Van Kirk, P. J., Hinman, Davis and Hasbrouck, JJ., concur; Hill, J., dissents and votes for affirmance.

 Added by Laws of 1910, chap. 638.— [Rep,